Case 3:19-cv-01117-HZ Document1-2 Filed 07/18/19 Pagelof1

JS 44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
AMANDA LOPRESTI THE KROGER CO.
(b) County of Residence of First Listed Plaintiff _ County of Residence of First Listed Defendant _ Hamilton _ ;
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (If Known) ,
Sean P. Ray, Charlotte K. Hodde, Barran Liebman LLP
Scotte Hunt, Busse and Hunt, 521 American Bank Building, 601 SW Second Avenue, Suite 2300, Portland, OR 97204
621 SW Morrison Street, Portland, OR 97205, 503-248-0504 503-228-0500
Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) UI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government O 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Kt 1 Incorporated or Principal Place o4 a4
of Business In This State
O 2 US. Government mH 4 Diversity Citizen of Another State a 2 CI} 2 Incorporated and Principal Place as &s
Defendant (ndicate Citizenship of Parties in ltem I1) of Business In Another State
Citizen or Subject of a 43 © 3. Foreign Nation o6 6
Foreign Country

 

 

     
 
 

    
   

V. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions

    

  

       

ONTRAC RT: r \ NERUPTC ER
C1 110 Insurance PERSONAL INJURY PERSONAL INJURY — [{] 625 Drug Related Seizure ( 422 Appeal 28 USC 158 (1 375 False Claims Act
(1 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 40 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability O 367 Health Care/ G 400 State Reapportionment
© 150 Recovery of Overpayment | 7 320 Assault, Libel & Phannaceutical ‘ROP! RIGH) & 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C 820 Copyrights © 430 Banks and Banking
M7 151 Medicare Act % 330 Federal Employers’ Product Liability [) 830 Patent [ 450 Commerce
1 152 Recovery of Defaulted Liability C1 368 Asbestos Personal &) 835 Patent - Abbreviated © 460 Deportation
Student Loans CF 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability i 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY A . SOCIAL SECURITY. C1 480 Consumer Credit
of Veteran’s Benefits & 350 Motor Vehicle 0) 370 Other Fraud Gj 710 Fair Labor Standards © 86] HIA (1395ff) 0 485 Telephone Consumer
{1 160 Stockholders’ Suits ©} 355 Motor Vehicle 1 371 Truth in Lending Act & 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability £7 380 Other Personal % 720 Labor/Management C1 863 DIWC/DIWW (405(g)) [11 490 Cable/Sat TV
(1 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI 1 850 Securities/Commodities/
[1 196 Franchise Injury [ 385 Property Damage ( 740 Railway Labor Act M 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability (1 751 Family and Medical 890 Other Statutory Actions
practice Leave Act O 89) Agricultural Acts

    
  

    
  

   

    

  

Medical Mal

             
 

  

   

 

 

 

 

 

: REAL PROPER’ CIVIL RIGHTS | _PRISONER PETITIONS {7 790 Other Labor Litigation : DERA iT ( 893 Environmental Matters
© 210 Land Condemnatio CF 440 Other Civil Rights Habeas Corpus: 7 791 Employee Retirement 7 870 Taxes (U.S. Plainti [ 895 Freedom of Information
C¥ 220 Foreclosure ( 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
J 230 Rent Lease & Ejectment % 442 Employment [4 510 Motions to Vacate G 871 IRS—Third Party [ 896 Arbitration
€ 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 {1 899 Administrative Procedure
(1 245 Tort Product Liability Accomuinodations CF 530 General Act/Review or Appeal of
( 290 All Other Real Property © 445 Amer. w/Disabilities -| (1 535 Death Penalty IMMIGRATION Agency Decision

Employment Other: CF 462 Naturalization Application [1 950 Constitutionality of
CF 446 Amer. w/Disabilities -]| J 540 Mandamus & Other | (1) 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
© 448 Education © 555 Prison Condition
& 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
Cll Original 2X2. Removed from [™ 3 Remanded from 4 Reinstated or 5 Transferred from OO 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

28 U.S.C. §§ 1332, 1441(a), and 1446

Brief description of cause:

Civil Rights Employment

VI. CAUSE OF ACTION

 

 

 

 

 

VIL REQUESTED IN [7] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 600.00 JURY DEMAND: ClhYes  XNo
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
07/18/2019 s/ Sean P. Ray

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
